Exhibit 10.6

VERASTEM, INC.

Nonstatutory Stock Option Agreement
Inducement Award

 

 

1. Grant of Option.

1 This agreement (this “Agreement”) is made and entered into on [___], 20[___]
(the “Grant Date”) by and between Verastem, Inc., a Delaware corporation (the
“Company”), and [___] (the “Participant”).  This Agreement evidences an
inducement award granted by the Company to the Participant, of an option to
purchase, in whole or in part, a total of [___] shares (the “Shares”) of common
stock, $0.0001 par value per share, of the Company (“Common Stock”) at $[___]
per Share. This option is granted to the Participant in connection with the
Participant entering into employment with the Company and is regarded by the
parties as an inducement material to the Participant’s entering into employment
within the meaning of Nasdaq Listing Rule 5635(c)(4).  Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern Time, on [___] (the
“Final Exercise Date”).

2 It is intended that the option evidenced by this Agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”).
Except as otherwise indicated by the context, the term “Participant”, as used in
this option, shall be deemed to include any person who acquires the right to
exercise this option validly under its terms.

2. Relationship to and Incorporation of the 2012 Incentive Plan.  

1 This option shall be subject to and governed by, and shall be construed and
administered in accordance with, the terms and conditions of the Company’s 2012
Incentive Plan, as amended from time to time (the “Plan”), which terms and
conditions are incorporated herein by reference, except for those terms and
conditions contained in Sections 3(c), 4(a), 4(b), 5(b), 6, 7 and 8 of the Plan
and any amendments to such sections of the Plan.  Notwithstanding the foregoing,
this option is not awarded under the Plan and the grant of this option and
issuance of any Shares pursuant to the exercise of this option shall not reduce
the number of shares of Common Stock available for issuance under awards
pursuant to the Plan.  Capitalized terms in this Agreement have the meanings
specified in the Plan, unless a different meaning is specified in this
Agreement.

2 By accepting all or any part of this option the Participant agrees to be bound
by the terms and conditions set forth in this Agreement and the Plan, a copy of
which has been furnished to the Participant.

3. Vesting Schedule.

1 This option will become exercisable (“vest”) as to [___]% of the Shares on
[___], subject to the Participant’s continued employment or other service
relationship with the Company on each such vesting date. For purposes of this
Agreement, “Vesting Commencement Date” shall mean [___].








2 The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section ‎4 hereof or under the terms of the Plan. 

4. Exercise of Option.

(a) Form of Exercise. Each election to exercise this option shall be effected by
a writing signed by the Participant (whether in the form attached hereto as
Exhibit A or in electronic form) and accompanied by payment in full in the
manner provided in the Plan. The Participant may purchase less than the number
of Shares covered hereby, provided that no partial exercise of this option may
be for any fractional share.

(b) Continuous Relationship with the Company Required. Except as otherwise
provided in this Section ‎4, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, employed by or otherwise providing services to
the Company.

(c) Termination of Relationship with the Company. If the Participant’s
employment or other service relationship ceases for any reason, then, except as
provided in paragraphs (d) and (e) below, the right to exercise this option
shall terminate three months after such cessation (but in no event after the
Final Exercise Date), provided that this option shall be exercisable only to the
extent that the Participant was entitled to exercise this option on the date of
such cessation. Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d) Exercise Period Upon Death or Disability. If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is employed by or otherwise providing services to
the Company and the Company has not terminated such employment or other service
relationship for “cause” as specified in paragraph (e) below, this option shall
be exercisable, within the period of one year following the date of death or
disability of the Participant, by the Participant (or in the case of death by an
authorized transferee), provided that this option shall be exercisable only to
the extent that this option was exercisable by the Participant on the date of
his or her death or disability, and further provided that this option shall not
be exercisable after the Final Exercise Date.

(e) Termination for Cause. If, prior to the Final Exercise Date, the
Participant’s employment or other service relationship with the Company is
terminated by the Company for Cause (as defined below), the right to exercise
this option shall terminate immediately upon the effective date of such
termination of employment or other service relationship. If, prior to the Final
Exercise Date, the Participant is given notice by the Company of the termination
of his or her employment or other service relationship by the Company for Cause,
and the effective date of such termination is subsequent to the date of the
delivery of such notice, the right to exercise this option shall be suspended
from the time of the delivery of such notice until the earlier of (i)

 

-2-




such time as it is determined or otherwise agreed that the Participant’s
employment or other service relationship shall not be terminated for Cause as
provided in such notice or (ii) the effective date of such termination of
employment or other service relationship (in which case the right to exercise
this option shall, pursuant to the preceding sentence, terminate immediately
upon the effective date of such termination of employment or other service
relationship). If the Participant is party to an employment, consulting or
severance agreement with the Company that contains a definition of “cause” for
termination of employment or other service relationship, “Cause” shall have the
meaning ascribed to such term in such agreement. Otherwise, “Cause” shall mean
willful misconduct by the Participant or willful failure by the Participant to
perform his or her responsibilities to the Company (including, without
limitation, breach by the Participant of any provision of any employment,
consulting, advisory, nondisclosure, non-competition or other similar agreement
between the Participant and the Company), as determined by the Company, which
determination shall be conclusive. The Participant’s employment or other service
relationship shall be considered to have been terminated for “Cause” if the
Company determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted.

5. Change of Control.

Notwithstanding anything to the contrary in this Agreement, in the event of a
Change of Control, this option, to the extent outstanding and unvested
immediately prior to such Change of Control, will become fully vested and
exercisable immediately prior to (and subject to the consummation of) such
Change of Control.

 

For purposes of this Agreement, “Change of Control” shall mean (i) the
acquisition of beneficial ownership (as defined in Rule 13d-3 under the Exchange
Act) directly or indirectly by any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) of securities of the Company representing a
majority or more of the combined voting power of the Company’s then outstanding
securities, other than an acquisition of securities for investment purposes
pursuant to a bona fide financing of the Company; (ii) a merger or consolidation
of the Company with any other corporation in which the holders of the voting
securities of the Company prior to the merger or consolidation do not own more
than 50% of the total voting securities of the surviving corporation; or (iii)
the sale or disposition by the Company of all or substantially all of the
Company’s assets other than a sale or disposition of assets to an affiliate of
the Company or a holder of securities of the Company.

6. Withholding.

1 No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

7. Transfer Restrictions.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent

 

-3-




and distribution or pursuant to a qualified domestic relations order, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant.

 

 

[Remainder of Page Intentionally Left Blank.]





 

-4-



Exhibit 10.6

 

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer. This option shall take effect as
a sealed instrument.

 

 

VERASTEM, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

PARTICIPANT’S ACCEPTANCE

 

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof. The undersigned hereby acknowledges receipt of a copy of the
Company’s 2012 Incentive Plan.

 

PARTICIPANT:

 

 

 

 

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 





SIGNATURE PAGE TO NONSTATUTORY STOCK OPTION AGREEMENT

 




Notice of Stock Option Exercise

Date:  ___ (1)

 

Verastem, Inc.
117 Kendrick, Suite 500
Needham, MA 02494

Attention: Treasurer

 

Dear Sir or Madam:

 

I am the holder of a Nonstatutory Stock Option granted to me as an inducement
award subject to the terms and conditions of the Verastem, Inc. 2012 Incentive
Plan on ___ (2) for the purchase of ___ (3) shares of Common Stock of the
Company at a purchase price of $ ___ (4) per share.

I hereby exercise my option to purchase ___ (5) shares of Common Stock, for
which I have enclosed ___ (6) in the amount of ___ (7). Please register my stock
certificate as follows:

 

 

 

 

Name(s):

 

(8)

Address:

 

 

Tax I.D. #:

 

(9)

 

--------------------------------------------------------------------------------

(1) Enter the date of exercise.

(2) Enter the date of grant.

(3) Enter the total number of shares of Common Stock for which the option was
granted.

(4) Enter the option exercise price per share of Common Stock.

(5) Enter the number of shares of Common Stock to be purchased upon exercise of
all or part of the option.

(6) Enter “cash”, “personal check” or if permitted by the option, “stock
certificates No. XXXX and XXXX”.

(7) Enter the dollar amount (price per share of Common Stock times the number of
shares of Common Stock to be purchased), or the number of shares tendered. Fair
market value of shares tendered, together with cash or check, must cover the
purchase price of the shares issued upon exercise.

(8) Enter name(s) to appear on stock certificate: (a) Your name only; (b) Your
name and other name (i.e., John Doe and Jane Doe, Joint Tenants With Right of
Survivorship); or (c) In the case of a Nonstatutory option only, a Child’s name,
with you as custodian (i.e., Jane Doe, Custodian for Tommy Doe). Note: There may
be income and/or gift tax consequences of registering shares in a Child’s name.

(9) Social Security Number of Holder(s).

 

 

 

Very truly yours,

 

 

 

 

 

(Signature)

 

 

 

-6-

